Citation Nr: 1133148	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-22 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for a right knee disability.

2.	Entitlement to service connection for a bilateral wrist disability.

3.	Entitlement to service connection for a left ankle disability.

4.	Entitlement to the residuals of a right ankle injury (hereinafter right ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Denver, Colorado RO has since maintained jurisdiction over the claims.

The Veteran testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

The Board notes that in the Veteran's original November 2006 claim, he raised the issues of service connection for posttraumatic stress disorder (PTSD) and a left shoulder disability.  A statement of the case on these claims was issued in June 2008 and he filed a VA Form 9 in July 2008.  However, at the June 2011 Board hearing the Veteran clarified that he was withdrawing the issues of entitlement to service connection for PTSD and a left shoulder disability.  As such, the only issues before the Board are listed on the first page of this decision.


FINDINGS OF FACT

1.	The competent medical evidence of record does not indicate the Veteran has been diagnosed with a current chronic right knee disability.

2.	The competent medical evidence of record does not indicate the Veteran has been diagnosed with a current bilateral wrist disability.

3.	The competent medical evidence of record does not indicate the Veteran has been diagnosed with a current left ankle disability.

4.	The Veteran sustained a traumatic right ankle injury in-service and has residual disability as manifested by radiographic findings of a bony density.


CONCLUSIONS OF LAW

1.	A chronic right knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.	A bilateral wrist disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.	A left ankle disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.	A right ankle disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran by the RO.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran signed and returned this letter and indicated he had no additional evidence to provide.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA medical examinations in May 2007 and October 2008 for his claims.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disability on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Right Knee, Wrists, Left Ankle

The Veteran maintains he suffers from right knee, bilateral wrist, and left ankle disabilities which began in-service.  At his June 2011 Board hearing the Veteran testified that he believed these disabilities began during boot camp.  He testified that there was no specific injury which caused his right knee to begin hurting, but that it began bothering him during physical exercises in boot camp.  He testified that he treated his right knee with ice and stretching while in-service.  The Veteran also testified that his bilateral wrists began hurting in boot camp.  He testified that he has been told by medical professionals to stretch to help with the pain.  With regard to his left ankle, the Veteran testified that he believes it was injured in basic training as well.  He testified that it bothers him when he is working out and he has received cortisone shots to help with the pain.

The Board notes that the Veteran has produced no competent evidence that he is currently diagnosed with, or is being treated for, a right knee, bilateral wrist, or left ankle disability.  In this regard, at his May 2007 VA examination the Veteran complained of moderately intense right knee pain which could last for up to 1 week.  He also reported that he avoided running, prolonged standing, kneeling or squatting.  The Veteran also reported pain in his wrists which stopped when he stopped actively using them.  The Veteran also reported that he had pain in his left ankle which flared up depending on what type of activities he was performing.  An exhaustive objective examination was completed which included range of motion and stability testing, and palpation.  With respect to the knees, the meniscus was examined to determine the presence of any tears.  X-rays were performed and were unremarkable with respect to the knee, wrists, and left ankle.  The examiner ultimately found no disability of the Veteran's knee, bilateral wrists, or left ankle following an interview and physical evaluation of the Veteran.  

The Board also notes that the Veteran was afforded another full VA examination in October 2008.  The Veteran essentially repeated his contentions from the May 2007 VA examination that he believed the physical rigors of basic training led to his right knee and left ankle disabilities. 

Following the October 2008 examination, the VA examiner ultimately found the Veteran suffered from no right knee or left ankle disability.  (His bilateral wrist problems were not discussed at the October 2008 VA examination.)  The October 2008 VA examiner offered an addendum opinion after reviewing the claims file.  The examiner stated the following:  "Although, there is no diagnosis of the bilateral ankle, left shoulder and right knee based on the negative objective findings and X-ray examination, []it is at least as likely as not related to his current complaint since this started in the military service and he was released from the military at least 2 years ago and his current symptoms must be at least related to his complaints while in the service."  The opinion is somewhat confusing.  It appears that the examiner is linking the Veteran's symptoms to incidents that occurred during service.  Significantly, however, the examiner essentially concludes that the symptoms do not amount to "disability" as there is no objective evidence supporting a diagnosis of the right knee or left ankle.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet.  App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Although the October 2008 opinion is confusing, what remains clear is that the examiner concludes that the Veteran has no diagnosis (i.e. no disability).  

The Board acknowledges the Veteran's complaints of pain in his right knee, bilateral wrists, and left ankle.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board acknowledges that the Veteran testified that he injured his right knee, bilateral wrists, and left ankle in basic training and they have been bothering him since then.  The Veteran also testified that he has treated these injuries by stretching, using ice, and resting when necessary.  However, as noted above, the Board finds the Veteran has not been diagnosed with right knee, bilateral wrist, or left ankle disabilities at any point during the appeal period.  Without a current diagnosis of a disability, the Board cannot grant service connection.  

In sum, the Board finds that there is no competent evidence of a current diagnosis of a right knee, bilateral wrist, or left ankle disability.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disabilities, and the great weight of the evidence included in the record weighs against granting the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.  

Right Ankle Disability

In reviewing the service treatment records, the Board observes that a February 2002 record stated the Veteran complained that he injured his right foot while he was running and he was currently experiencing pain.  A July 2005 Report of Medical History noted the Veteran had fractured metatarsals of his right foot.  In his separation examination in August 2006 the Veteran also reported that he experienced pain and popping in his bilateral ankles.  As such, the Board notes there is evidence of a right foot disability in-service, although the Veteran was not specifically treated or diagnosed with a right ankle disability.  

Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran was afforded a VA examination in May 2007.  At this examination he stated that he began having ankle pain during basic training when he had to do exercises and repetitive running.  He also told the examiner that he suffered cuts and a fracture to his right foot, but he was not treated for it in-service.  He reported flare ups of pain which could be relieved with stretching exercises or simply by waiting for the pain to stop.  

The examiner reviewed an April 2007 x-ray of the Veteran's right ankle and noted a small bony density which was likely related to a prior injury.  The examiner found no evidence of arthritis or soft tissue abnormalities.  

The Veteran was also afforded a VA examination in October 2008.  The examiner again noted a small bony density of the lateral right ankle which was likely related to a prior injury.  The examiner opined that the Veteran's right ankle disability was at least as likely as not related to service.  His rationale was that the Veteran had an x-ray within 1 year of service and a small bony density was apparent.  The examiner's rationale was also that this density could be linked to a prior injury.

The Veteran testified at the June 2011 Board hearing that he had injured his right ankle in-service when he twisted his ankle during a run.  He also testified that he broke his foot, but was not treated for either incident in-service.  He testified that his right ankle hurt more than his left and he suffered from swelling as well.

With regard to the Veteran's right ankle, at the very least, the Board finds the evidence is in relative equipoise.  There is evidence of complaints of right ankle pain while in-service and while the May 2007 VA opinion stated that the Veteran did not have a right ankle disability, he did note the bony density as seen by x-ray.  Moreover, the October 2008 VA examiner did relate the Veteran's right ankle disability to service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection for a right ankle disability have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


